Exhibit 10.1

AMERICAN WATER WORKS COMPANY, INC.

AND ITS DESIGNATED SUBSIDIARIES

2017 NONQUALIFIED EMPLOYEE STOCK PURCHASE PLAN

(as amended and restated as of August 5, 2018)

The purpose of this American Water Works Company, Inc. and its Designated
Subsidiaries 2017 Nonqualified Employee Stock Purchase Plan is to provide
Eligible Employees of AWW and its Subsidiaries an opportunity to purchase shares
of Stock of AWW. The Board of Directors of AWW believes that employee stock
ownership will benefit both Eligible Employees and AWW’s stockholders. The Plan
is not intended to qualify as an “Employee Stock Purchase Plan,” as set forth in
section 423 of the Code. All capitalized terms shall have the meaning set forth
for such term under Article I below.

ARTICLE I

DEFINITIONS

Section 1.01 “Applicable Holding Period” means, subject to Section 5.05 below,
the six (6) month period following the Purchase Date during which a Participant
is required to hold any shares of Stock purchased on his or her behalf pursuant
to the Plan; provided, however, in the event of a Participant’s death, the
Applicable Holding Period shall be deemed satisfied as of the Participant’s date
of death.

Section 1.02 “AWW” means American Water Works Company, Inc.

Section 1.03 “Board of Directors” means the Board of Directors of AWW.

Section 1.04 “Code” means the Internal Revenue Code of 1986, as amended.

Section 1.05 “Committee” means the committee appointed by the Board of Directors
to administer the Plan, as provided in Section 5.04 below.

Section 1.06 “Compensation” means a Participant’s base wages, exclusive of
overtime pay, commissions, bonuses, premium pay, shift differential pay, any
compensation reductions made in connection with plans described in sections
401(k), 125 or 132(f)(4) of the Code, and any other extraordinary remuneration,
as determined by the Committee in its sole and absolute discretion.

Section 1.07 “Effective Date” shall mean August 5, 2018, the effective date of
the amendment and restatement of the Plan. The “Original Effective Date” is
August 5, 2017.

Section 1.08 “Election Date” means the first day of the month of each calendar
quarter or such other dates as the Committee shall specify. The first Election
Date for the Plan shall be the Original Effective Date.

Section 1.09 “Eligible Employee”

(a) Subject to Section 1.09(b) and Section 1.09(c) below, the term “Eligible
Employee” includes each employee, including a part-time employee, of the
Employer.

(b) Notwithstanding Section 1.09(a) above, the term “Eligible Employee” shall
not include:

(i) an employee who is classified by the Committee, or its delegate, as a
temporary employee or leased employee;

(ii) with respect to any Purchase Period, an employee who terminates employment,
dies or is determined to be disabled prior to the applicable Purchase Date;

(iii) unless the Committee specifically designates otherwise as set forth in
Section 1.21 below, an employee who is employed by a non-U.S. subsidiary;

(iv) an employee who has been determined by the Board of Directors to be an
“officer,” as such term is defined in Rule 16a-1(f) promulgated under the
Securities Exchange Act of 1934, as amended, as such rule may be in effect from
time to time, with respect to AWW; or



--------------------------------------------------------------------------------

(v) an employee who owns stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Employer, which
shall be determined by applying rules consistent with those reflected in section
423(b)(3) of the Code, which would otherwise apply if the Plan were intended to
be a qualified employee stock purchase plan.

(c) Notwithstanding anything herein to the contrary, if an employee’s status
changes during the Purchase Period, but such change in status is not otherwise
discovered or brought to the attention of the Committee within a reasonable
period prior to any Purchase Date, the Committee, or its delegate, may deem such
individual to be an Eligible Employee despite the exclusions described in this
Section 1.09.

Section 1.10 “Employer” means AWW and each Subsidiary.

Section 1.10A “Fixed Contribution Amount” means an amount of Compensation paid
to, or on behalf of, a Participant during a payroll period in a Purchase Period,
that is selected by the Participant (in whole dollars only) for deduction and
contribution to the Plan with respect to a Purchase Period, up to the lesser of:

(a) the Participant’s Net Compensation for such payroll period; and

(b) $2,500, or such other amount as may be determined by the Committee;

provided, however, that no deduction of the Fixed Contribution Amount may result
in a Participant exceeding the aggregate Maximum Deduction Amount as provided in
Section 1.12(b) hereof.

Section 1.11 “Market Value” means the last price for the Stock as reported on
New York Stock Exchange for the date of reference. If there was no such price
reported for the date of reference, “Market Value” means the last reported price
for the Stock on the day immediately preceding the date of reference for which
such price was reported or, if there was no such reported price, the fair market
value of a share of Stock as determined by the Committee.

Section 1.12 “Maximum Deduction Amount” means, unless otherwise adjusted by the
Committee:

 

  (a)

with respect to a Purchase Period, the Percentage Contribution Amount or, if
applicable, Fixed Contribution Amount, as selected by a Participant; and

 

  (b)

with respect to all deductions by a Participant under the Plan during a Plan
Year, $25,000 in the aggregate.

Section 1.12A “Net Compensation” means, with respect to a payroll period in a
Purchase Period, the amount of Compensation paid to, or on behalf of, a
Participant during such payroll period, minus all applicable federal (including
FICA), state and local tax withholding requirements, and any and all other
payroll deductions and other withholdings (other than the Fixed Contribution
Amount with respect to such Purchase Period) required or elected by the
Participant to be made therefrom during such Purchase Period, rounded down to
the next whole dollar.

Section 1.13 “Participant” means each Eligible Employee who:

(a) elects to participate in the Plan in accordance with Article II;

(b) acknowledges and agrees to abide by the Applicable Holding Period and

(c) has not otherwise voluntarily elected to cease his or her participation in
the Plan and has not otherwise requested and received all funds held on account
of the Participant in the Plan.

Section 1.13A “Percentage Contribution Amount” means a percentage, as selected
by a Participant, from one percent (1%) to ten percent (10%) of each payment of
Compensation paid to, or on behalf of, a Participant during a Purchase Period.

Section 1.14 “Plan” means the American Water Works Company, Inc. and its
Designated Subsidiaries 2017 Nonqualified Employee Stock Purchase Plan, as set
forth herein and as hereafter amended.

Section 1.15 “Plan Year” means each calendar year during which the Plan is in
effect.

 

2



--------------------------------------------------------------------------------

Section 1.16 “Purchase Agreement” means the instrument or other method
prescribed by the Committee or its delegate pursuant to which an Eligible
Employee may enroll as a Participant and subscribe for the purchase of shares of
Stock on the terms and conditions offered by AWW. The Purchase Agreement is
intended to evidence AWW’s offer of an option to the Eligible Employee to
purchase Stock on the terms and conditions set forth therein and herein;
provided, however, in the event of a conflict between the Purchase Agreement and
this Plan, the terms of the Plan shall control.

Section 1.17 “Purchase Date” means the last Trading Date of each Purchase
Period.

Section 1.18 “Purchase Period” means each three (3) month period, or such other
period specified by the Committee, beginning on or after the Original Effective
Date, during which the Participant’s Stock purchase is funded through payroll
deduction accumulations (and, if applicable, contributions made pursuant to
Section 2.05(c) below). The first Purchase Period shall begin on the Original
Effective Date and continue until the last Trading Date of the calendar quarter
next following the Original Effective Date. Unless the Committee determines
otherwise, each subsequent Purchase Period, after the first Purchase Period,
shall begin on the first day of the calendar quarter next following the
preceding Purchase Date and continue until the last Trading Date of the calendar
quarter in which such Purchase Period began.

Section 1.19 “Purchase Price” means the purchase price for shares of Stock
purchased under the Plan, determined as set forth in Section 3.01 below.

Section 1.20 “Stock” means the common stock, par value $0.01 per share, of AWW.

Section 1.21 “Subsidiary”

(a) The term “Subsidiary” means any present or future corporation, trust,
partnership, limited partnership, limited liability company or other entity, of
which the Company or another Subsidiary owns greater than fifty percent (50%) of
the aggregate voting interests in such entity and that is designated as a
participating entity in the Plan by the Committee or its delegate.

(b) Unless the Committee specifically designates otherwise, a non-U.S.
subsidiary shall not be considered a Subsidiary for purposes of the Plan, and
employees of such a subsidiary shall not be Eligible Employees.

Section 1.22 “Trading Date” means a day on which the New York Stock Exchange is
open for trading.

ARTICLE II

PARTICIPATION

Section 2.01 Initial Participation. An Eligible Employee may elect to
participate in the Plan by properly executing a Purchase Agreement and filing
such Purchase Agreement with the Committee or its delegate, at such time in
advance of the Election Date as the Committee or its delegate shall prescribe.

Section 2.02 Continuation of Participation.

(a) The Purchase Agreement shall remain in effect until it is modified through
discontinuance of participation under Section 2.03 below or otherwise changed
under Section 2.05 below.

(b) A Participant who is on a leave of absence approved by an Employer may
continue to participate in the Plan during the leave of absence to the extent
such Participant continues to receive Compensation, which is sufficient to
satisfy the payroll deductions and any other legally required deductions or
withholding obligations, as the Committee may determine in its sole and absolute
discretion.

Section 2.03 Discontinuance of Participation.

(a) To the extent legally permissible, a Participant may voluntarily cease his
or her participation in the Plan and stop payroll deductions at any time by
filing a notice of cessation of participation on such form and at such time in
advance of the Purchase Date as the Committee, or its delegate, shall prescribe.
A Participant who ceases contributions during a Purchase Period may not make
additional contributions to the Plan during the Purchase Period and may request
payment of any funds held for the Participant under the Plan on such form and at
such time in advance of the Purchase Date as the Committee, or its delegate,
shall prescribe. Any funds remaining in the Participant’s account on the
Purchase Date shall be used to purchase Stock pursuant to Section 3.04 below, if
the Participant is then an Eligible Employee.

 

3



--------------------------------------------------------------------------------

(b) Notwithstanding subsection Section 2.03, if a Participant ceases to be an
Eligible Employee, his or her participation in the Plan shall automatically
cease and no further purchase of Stock shall be made for the Participant. Any
funds held for the Participant under the Plan shall be distributed to the
Participant.

Section 2.04 Readmission to Participation.

(a) Any Eligible Employee who:

(i) was previously a Participant;

(ii) discontinued participation (whether by cessation of eligibility or
otherwise); and

(iii) wishes to be reinstated as a Participant,

may again become a Participant by executing and filing with the Committee a new
Purchase Agreement.

(b) Reinstatement as a Participant shall be effective as of the next Election
Date, provided the Participant is an Eligible Employee and the Participant files
a new Purchase Agreement with the Committee, or its delegate, at such time in
advance of the Election Date as the Committee, or its delegate, shall prescribe.

Section 2.05 Payroll Deductions and Deposits.

(a) Each Participant shall authorize after-tax payroll deductions from his or
her Compensation for the purpose of funding the purchase of Stock pursuant to
his or her Purchase Agreement. In the Purchase Agreement, each Participant shall
authorize the withholding of the Percentage Contribution Amount, or the Fixed
Contribution Amount (but not both), if the Committee or its delegate has elected
to provide for a Fixed Contribution Amount, from each payment of Compensation
during the Purchase Period, which, together with his or her contributions toward
the purchase of Stock pursuant to subsection (c) below, may not exceed, in the
aggregate for such Plan Year, the Maximum Deduction Amount.

(b) To the extent permissible by law or under the Plan, if a Fixed Contribution
Amount has been provided for pursuant to Section 2.05(a), a Participant may
change his or her deduction from a Fixed Contribution Amount to a Percentage
Contribution Amount (or vice versa), and may change the amount of the
Participant’s deduction to any permissible amount or percentage, as the case may
be, as permitted by the Committee or its delegate, as of any time prior to an
Election Date. A change shall be made by filing with the Committee or its
delegate a new Purchase Agreement, which shall become effective as soon as
administratively practicable following receipt by the Committee or its delegate.

(c) The Committee may allow Participants to deposit funds with AWW to be used
for the purpose of purchasing Stock pursuant to their Purchase Agreements, in
addition to payroll deductions pursuant to Section 2.05(a) above; provided,
however:

(i) the total amount that a Participant may contribute to the Plan during a
Purchase Period (through payroll deductions and deposits) may not exceed the
Maximum Deduction Amount, and

(ii) the deposit of funds by a Participant will only be permitted if the
Participant designates the timing and amount to be deposited on an executed
Purchase Agreement that is filed with the Committee, or its delegate, at such
time in advance of the Election Date as the Committee shall prescribe.

Section 2.06 Participant Rights and Privileges. Notwithstanding anything herein
to the contrary, all Participants shall have the same rights and privileges
within the meaning of Section 423(b)(5) of the Code.

ARTICLE III

STOCK PURCHASE AND DISTRIBUTION

Section 3.01 Purchase Price of Shares. Unless the Committee determines
otherwise, the Purchase Price per share of the Stock to be sold to Participants
under the Plan shall be the lesser of:

(a) 90% of the Market Value of such share on the Purchase Date, or

(b) 90% of the Market Value of such share on the first Trading Date of the
Purchase Period.

 

4



--------------------------------------------------------------------------------

Section 3.02 Exercise of Purchase Privilege.

(a) As of the first day of each Purchase Period, each Participant shall be
granted an option to purchase shares of Stock at the Purchase Price specified in
Section 3.01 above. The option shall continue in effect through the Purchase
Date for the Purchase Period. Subject to the provisions of Section 3.04 below,
on each Purchase Date, the Participant shall automatically be deemed to have
exercised his or her option to purchase shares of Stock, unless he or she
notifies the Committee or its delegate, in such manner and at such time in
advance of the Purchase Date as the Committee shall prescribe, of his or her
desire to forfeit such option and subject to any restrictions that may be
imposed by the Committee, to receive a refund of any outstanding amounts that
have been deducted pursuant to the Participant’s Purchase Agreement or
contributed toward the purchase of Stock pursuant to Section 2.05(c) above.

(b) Subject to the provisions of Section 3.02 above and Section 3.04 below,
there shall be purchased for the Participant on each Purchase Date, at the
Purchase Price for the Purchase Period, the largest number of shares of Stock,
including fractional shares thereof, as can be purchased with the amounts
deducted from the Participant’s Compensation, or contributed toward the purchase
of Stock pursuant to Section 2.05(c) above, during the Purchase Period.

(c) Notwithstanding anything herein to the contrary, in the unlikely event or
limited instances that any amounts that are attributable to a Participant’s
deductions or contributions remain after the purchase of shares of Stock on a
Purchase Date, such amounts shall be returned to the Participant, in accordance
with Section 3.04(c) below, as soon as administratively practicable.

Section 3.03 Reservation of Shares. There shall be two million
(2,000,000) shares of Stock reserved for issuance or transfer under the Plan,
subject to adjustment in accordance with Section 4.02 below. The aggregate
number of shares of Stock that may be purchased under the Plan shall not exceed
the number of shares of Stock reserved under the Plan.

Section 3.04 Limitation on Shares to Be Purchased.

(a) Subject to Section 3.04(a)(iii) below, the maximum number of shares of Stock
that may be purchased for each Participant on a Purchase Date is the least of:

(i) the number of shares of Stock that can be purchased by applying the full
balance of the Participant’s deducted or deposited funds to the purchase of
shares of Stock at the Purchase Price;

(ii) the Participant’s proportionate part of the maximum number of shares of
Stock available under the Plan, as provided in Section 3.03 and Section 4.01(a)
below; or

(iii) five thousand (5,000) shares of Stock, subject to adjustment as described
in Section 4.02 below.

(b) Notwithstanding Section 3.04(a) above, before the beginning of a Purchase
Period, the Committee, in its sole and absolute discretion, may increase or
decrease the maximum share limit for the Purchase Period and subsequent Purchase
Periods. The adjusted maximum share limit shall continue in effect until again
adjusted by the Committee.

(c) Any amounts deducted from a Participant’s Compensation that cannot be
applied to the purchase of Stock on a Purchase Date by reason of the foregoing
limitations described in Section 3.04(a) above, shall be returned to the
Participant, as soon as administratively practicable.

Section 3.05 Payment for Stock. The Purchase Price for all shares of Stock
purchased by a Participant under the Plan shall be paid out of the Participant’s
authorized payroll deductions (and any deposits made by a Participant pursuant
to Section 2.05(c) above, if permitted by the Committee). All funds received or
held by AWW under the Plan are general assets of AWW, shall be held free of any
trust requirement or other restriction, and may be used for any corporate
purpose.

Section 3.06 Share Ownership; Issuance of Certificates.

(a) The shares of Stock purchased by a Participant on a Purchase Date shall, for
all purposes, be deemed to have been issued or sold at the close of business on
the Purchase Date. Prior to that time, none of the rights or privileges of a
stockholder of AWW shall inure to the Participant with respect to such shares of
Stock. All the shares of Stock purchased under the Plan shall be delivered by
AWW in a manner as determined by the Committee following the Participant’s
satisfaction of the Applicable Holding Period.

 

5



--------------------------------------------------------------------------------

(b) The Committee, in its sole discretion, may determine that shares of Stock
shall be delivered by:

(i) issuing and delivering the number of shares of Stock purchased to a firm
which is a member of the Financial Industry Regulatory Authority, as selected by
the Committee from time to time, which shares shall be maintained by such firm
in a separate brokerage account for each Participant, or

(ii) issuing and delivering the number of shares of Stock purchased by
Participants to a bank or trust company or affiliate thereof, as selected by the
Committee from time to time, which shares may be held by such bank or trust
company or affiliate in street name, but with a separate account maintained by
such entity for each Participant reflecting such Participant’s share interests
in the Stock.

(c) Each account described in Section 3.06(b) above shall be in the name of the
Participant.

Section 3.07 Distribution of Shares or Resale of Stock.

(a) A Participant may request a distribution of shares of Stock purchased for
the Participant under the Plan or order the sale of such shares following the
Participant’s satisfaction of the Applicable Holding Period, by making a request
in such form and at such time as the Committee shall prescribe.

(b) If a Participant terminates his or her employment with the Employer or
otherwise ceases to be an Eligible Employee, following the Participant’s
satisfaction of the Applicable Holding Period, the Participant shall receive a
distribution of his or her shares of Stock held in any stockholder account
established pursuant to Section 3.06(b) above, which shall be effectuated by the
Committee in a manner that it deems reasonable and appropriate, as determined by
the Committee in its sole and absolute discretion, or, in lieu of the receipt of
shares of Stock, the Participant may alternatively elect to instead have the
shares of Stock sold, in accordance with such procedures as the Committee shall
prescribe.

(c) If a Participant is to receive a distribution of shares of Stock, or if
shares are to be sold, the distribution or sale shall be made in shares of
Stock. Any brokerage commissions resulting from a sale of Stock shall be
deducted from amounts payable to the Participant.

ARTICLE IV

SPECIAL ADJUSTMENTS

Section 4.01 Shares Unavailable. If, on any Purchase Date, the aggregate funds
available for the purchase of Stock would otherwise permit the purchase of a
number of shares Stock in excess of the number then available for purchase under
the Plan, the following adjustments shall be made:

(a) The number of shares of Stock that would otherwise be purchased by each
Participant shall be proportionately reduced on the Purchase Date in order to
eliminate such excess; and

(b) The Plan shall automatically terminate immediately after the Purchase Date
as of which the supply of available shares is exhausted, unless the Board of
Directors determines otherwise.

Section 4.02 Anti-Dilution Provisions. The aggregate number of shares of Stock
reserved for purchase under the Plan, as provided in Section 3.03 above, the
maximum number of shares that may be purchased by a Participant as provided in
Section 3.04 above, and the calculation of the Purchase Price per share shall be
equitably adjusted by the Committee to reflect any increase or decrease in the
number of issued shares of Stock resulting from a subdivision or consolidation
of shares or other capital adjustment, the payment of a stock dividend, or other
increase or decrease in the shares, if effected without receipt of consideration
by AWW.

Section 4.03 Effect of Certain Transactions. Subject to any required action by
the stockholders, if AWW shall be the surviving corporation in any merger or
consolidation, any offering hereunder shall continue to pertain to and apply to
the shares of stock of AWW. However, in the event of a dissolution or
liquidation of AWW, or a merger or consolidation in which AWW is not the
surviving corporation, the Plan and any offering hereunder shall terminate upon
the effective date of such dissolution, liquidation, merger or consolidation,
unless the Board of Directors determines otherwise, and the balance of any
amounts deducted from a Participant’s Compensation (or deposited pursuant to
Section 2.05(c) above) which have not by such time been applied to the purchase
of Stock shall be returned to the Participant, as soon as reasonably
practicable.

 

6



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

Section 5.01 Non-Alienation. Except as set forth below, the right to purchase
shares of Stock under the Plan is personal to the Participant, is exercisable
only by the Participant during the Participant’s lifetime and may not be
assigned or otherwise transferred by the Participant. If a Participant dies,
unless the executor, administrator or other personal representative of the
deceased Participant directs otherwise, any amounts previously deducted from the
Participant’s Compensation (or deposited pursuant to Section 2.05(c) above
before the Participant’s death) during the Purchase Period in which the
Participant dies shall be used to purchase Stock on the Purchase Date for the
Purchase Period. After that Purchase Date, there shall be delivered to the
executor or administrator or other personal representative of the deceased
Participant all shares of Stock and such residual amounts as may remain to the
Participant’s credit under the Plan.

Section 5.02 Administrative Costs. AWW shall pay the administrative expenses
associated with the operation of the Plan (other than brokerage commissions
resulting from sales of Stock directed by Participants).

Section 5.03 No Interest. No interest shall be payable with respect to amounts
withheld or deposited under the Plan.

Section 5.04 Committee. The Board of Directors shall appoint the Committee,
which shall have the express discretionary authority and power to administer the
Plan and to make, adopt, construe, and enforce rules and regulations not
inconsistent with the provisions of the Plan. The Committee shall adopt and
prescribe the contents of all forms required in connection with the
administration of the Plan, including, but not limited to, the Purchase
Agreement, payroll deduction authorizations, requests for distribution of
shares, and all other notices required hereunder. The Committee shall have the
fullest discretion permissible under law in the discharge of its duties. The
Committee’s interpretations and decisions with respect to the Plan shall be
final and conclusive. The Committee may delegate certain administrative or
ministerial matters under the Plan to one or more officer or officers of the
Company (or their designees) as determined in the Committee’s discretion, and
such persons may have the authority to (i) maintain or cause to be maintained
(including through a third party administrator) records relating to the
operation and maintenance of the Plan; (ii) process or oversee the issuance of,
or cause to be issued, shares to a Participant upon the sale of Stock under the
Plan; and (iii) take such other administrative or ministerial actions, or cause
such actions to be taken, as the Committee may authorize.

Section 5.05 Withholding of Taxes; Notification of Transfer. All acquisitions
and sales of Stock under the Plan shall be subject to applicable federal
(including FICA), state and local tax withholding requirements if the Internal
Revenue Service or other taxing authority requires such withholding. AWW may
require that Participants pay to AWW (or make other arrangements satisfactory to
AWW for the payment of) the amount of any Federal, state or local taxes that AWW
is required to withhold with respect to the purchase of Stock or the sale of
Stock acquired under the Plan, or instead deduct from the Participant’s wages or
other compensation the amount of any withholding taxes due with respect to the
purchase of Stock or the sale of Stock acquired under the Plan.

Section 5.06 Amendment of the Plan. The Board of Directors may, at any time and
from time to time, amend the Plan in any respect, except that any amendment that
is required to be approved by the stockholders shall be submitted to the
stockholders of AWW for approval.

Section 5.07 Expiration and Termination of the Plan. The Plan shall continue in
effect for ten years from the Original Effective Date, unless terminated prior
to that date pursuant to the provisions of the Plan or pursuant to action by the
Board of Directors. The Board of Directors shall have the right to terminate the
Plan at any time without prior notice to any Participant and without liability
to any Participant. Upon the expiration or termination of the Plan, the balance,
if any, then standing to the credit of each Participant from amounts deducted
from the Participant’s Compensation or deposited by the Participant which has
not, by such time, been applied to the purchase of Stock shall be refunded to
the Participant.

Section 5.08 No Employment Rights. Participation in the Plan shall not give an
employee any right to continue in the employment of an Employer, and shall not
affect the right of the Employer to terminate the employee’s employment at any
time, with or without cause.

 

7



--------------------------------------------------------------------------------

Section 5.09 Repurchase of Stock. AWW shall not be required to purchase or
repurchase from any Participant any of the shares of Stock that the Participant
acquires under the Plan.

Section 5.10 Notice. A Purchase Agreement and any notice that a Participant
files pursuant to the Plan shall be on a form prescribed by the Committee and
shall be effective only when received by the Committee or its delegate. Delivery
of such forms may be made by hand or by certified mail, sent postage prepaid, to
AWW’s Senior Vice President of Human Resources, or such other address as the
Committee may designate. Delivery by any other mechanism shall be deemed
effective at the option and discretion of the Committee.

Section 5.11 Government Regulation. AWW’s obligation to sell and to deliver the
Stock under the Plan is at all times subject to all approvals of any
governmental authority required in connection with the authorization, issuance,
sale or delivery of such Stock.

Section 5.12 Internal Revenue Code and ERISA Considerations. The Plan is neither
intended to constitute an “employee stock purchase plan” within the meaning of
section 423 of the Code nor intended to be construed as constituting an
“employee benefit plan,” within the meaning of section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended.

Section 5.13 Section 409A. The Plan is intended to comply with the requirements
of section 409A of the Code, to the extent applicable. All options granted under
the Plan shall be construed and administered such that such option either
(i) qualifies for an exemption from the requirements of section 409A of the Code
or (ii) satisfies the requirements of section 409A of the Code. If an option is
subject to section 409A of the Code, the exercise of such option shall only be
made in a manner and upon an event permitted under section 409A of the Code and
in no event shall an Eligible Employee, directly or indirectly, designate the
calendar year in which an exercise occurs. Notwithstanding the foregoing,
although options are intended to be exempt from, or comply with, the
requirements of section 409A of the Code, and the Plan shall be interpreted
accordingly, AWW does not warrant that any option will qualify for favorable tax
treatment under section 409A of the Code or any other provision of federal,
state, local or foreign law. AWW shall not be liable to any Eligible Employee
for any tax the Eligible Employee might owe as a result of the grant or exercise
of an option, or holding of any shares of Stock received upon exercise of the
option, under the Plan.

Section 5.14 Headings, Captions, Gender. The headings and captions herein are
for convenience of reference only and shall not be considered as part of the
text. The masculine shall include the feminine, and vice versa. All pronouns and
any variations thereof shall be deemed to refer to the masculine, feminine, or
neuter, as the identity of the person or persons may require. As the context may
require, the singular may read as the plural and the plural as the singular.

Section 5.15 Severability of Provisions, Prevailing Law. The provisions of the
Plan shall be deemed severable. In the event any such provision is determined to
be unlawful or unenforceable by a court of competent jurisdiction or by reason
of a change in an applicable statute, the Plan shall continue to exist as though
such provision had never been included therein (or, in the case of a change in
an applicable statute, had been deleted as of the date of such change). The Plan
shall be governed by the laws of the State of New Jersey to the extent such laws
are not in conflict with, or superseded by, federal law.

 

8